02-10-340-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-10-00340-CR
 
 



ARSENIO LEYVA


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Arsenio Leyva appeals his
conviction of two counts of indecency with a child and three counts of
aggravated sexual assault.  Leyva’s court-appointed appellate counsel has filed
a motion to withdraw as counsel and a brief in support of that motion. 
Counsel’s brief and motion meet the requirements of Anders v. California
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief.  386 U.S. 738, 87 S. Ct. 1396 (1967).  Leyva
had the opportunity to file a pro se brief, but he has not done so.  The State
has not filed a brief.
Once an appellant’s court-appointed
attorney files a motion to withdraw on the ground that the appeal is frivolous
and fulfills the requirements of Anders, this court is obligated to
undertake an independent examination of the record.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).  Only then may we grant
counsel’s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82–83,
109 S. Ct. 346, 351 (1988).
We have carefully reviewed the record
and counsel’s brief.  We agree with counsel that this appeal is wholly
frivolous and without merit; we find nothing in the record that might arguably
support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.
Crim. App. 2006).  Accordingly, we grant counsel’s motion to withdraw and
affirm the trial court’s judgment.
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, DAUPHINOT, and
GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  July 19, 2012




[1]See
Tex. R. App. P. 47.4.